DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support face and collar on the base portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lighting unit" in line 1, “the at least one light emitting source” in line 2 and “the at least one light diffusing element” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the at least one diffusing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the light emitting source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lighting unit" in line 1 and “the at least one diffusing element” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
11 recites the limitation "the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the display unit" in line 1 and “the recess” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the at least one lighting unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chasen et al 7,625,451.
Regarding Claim 1, Chasen et al shows in Figure 1, a cleaning and charging station 20 comprising an outer housing 22 with a base portion 24 and a gallows structure 49 extending from the base portion 24, the base portion comprising a cleaning chamber 47 for at least partially receiving the electrically driven device, and a circuit board 106 (see Fig. 10) mounted within the housing and connected to the charging terminal (see col. 12,  lines 28-40), wherein the circuit board 106 is located in the gallows structure at a position spaced from the cleaning chamber (circuit 106 is positioned within a wall of shaver holding portion 24, col. 12, line 32).

	Regarding Claim 3, Chasen et al shows in Figures 1 and 4, wherein the cleaning chamber 47 has an open side for at least partially receiving the electrically driven device, which open side faces away from the support face and which is arranged between the support face and the collar. 
	Regarding Claim 8, Chasen et al discloses the light emitting source is a light emitting diode provided on the circuit board within the housing (see col. 12, line 32).
	Regarding Claim 10, Chasen et al shows in Figure 4, wherein the gallows structure comprises a recess (as shown) for at least partially receiving the electrically driven device.
Regarding Claim 11, Chasen et al shows in Figure 4, wherein the charging terminal 103 is provided within the recess (as shown, see col. 12, line 1). 
Regarding Claim 15, Chasen et al discloses the lighting unit emits optical feedback signals, wherein the signals are indicative of different operation modes of the cleaning and charging and different states of the electrically driven device (see col. 12, lines 32-61, different LEDs 108, 109 and 110 are illuminated indicative of different functions occurring during the operating of the cleaning and charging station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chasen et al 7,625,451.
	Regarding Claim 4, Chasen et al fails to show the circuit board in the gallows structure (see Fig. 10, circuit 106 is along base area 24).  In the absence of any unobvious or unexpected results the location of the circuitry for operation of the charging station is considered a matter of design choice which to vary its position would be determined by the most optimum location based upon the size and positioning of the charging/cleaning station in a predictable manner.  See KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385 (2007).
	
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen et al 7,625,451 in view of Gardner et al 2008/0284374.
	Regarding Claim 5, Chasen et al discloses the circuit board 106 is connected to at least one lighting unit (see col. 12, line 32) but fails to disclose a diffusing element.  Gardner et al teaches that it is known in the art to provide a diffusing element 402 in Figures 1A and 4 for a lighting unit 408 in a charging station 104.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to 
	Regarding Claim 7, Chasen et al as modified by Gardner et al fails to show the diffusing element is a ring provided on the gallows structure.  To vary the shape of the diffusing element is design consideration which would depend on the positioning of the light source and desired illumination pattern and is therefore a design choice.
Regarding Claim 9, Chasen et al shows in Figure 1, a button 107 for controlling operation of the cleaning cycle and use of the LEDs (see col. 12, line 51).  To have the button at least partly surrounded by the diffusing element would have been obvious to one of ordinary skill in the art to provide enhanced illumination for the area which controls operation of the cleaning/charging station.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chasen et al 7,625,451 in view of Maglica et al 9,812,880.
Regarding Claim 6, Chasen et al fails to disclose the use of a light guide.  Maglica et al teaches that it is known in the art in Figure 1 to use a light guide 50 to transmit light from a light source in a charging station 10 (see col. 5, line 4).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chasen et al to include a light guide in the charging station in the same manner as taught by Maglica et al to allow remote positioning of the light source.  To include a diffuser with the light guide is considered a matter of design choice depending on the desired appearance for the emitted light. 

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen et al 7,625,451 in view of Hoser 7,316,236.
	Regarding Claim 12, Chasen et al fails to show a display unit.  Hoser teaches that it is known in the art in Figure 2 to have an extending structure (readable as gallows structure) for a cleaning and charging station which includes a display 25 unit for indicating operation modes (see col. 6, line 6).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chasen et al to include a display unit on the gallows structure in the same manner as taught by Hoser to provide information on the status of the cleaning process or charging status.
	Regarding Claim 13, Chasen et al as modified by Hoser provides the display unit on the gallows structure but fails to show the display unit in the recess of the gallows structure.  In the absence of any unobvious or unexpected results to position the display unit in the recess is considered a matter of design choice as the placement shown by Hoser is just above a recess and provides a clear view of the display unit. 
	Regarding Claim 14, Chasen et al provides a switch 107 for the cleaning function but fails to show a selector for the charging process.  Hoser et al teaches that it is known in the art to provide a selector 26 for operation of a cleaning and charging station (see col. 6, line 8).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chasen et al to include a selector for both cleaning and charging functions in the same manner as taught by Hoser to provide for convenient control and operation of cleaning and charging device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al is cited of interest for showing a cleaning and charging station in Figure 1. Tomaru is cited of interest for showing a cleaning and charging station in Figure 1 which shows a selector 48 and plurality of LEDs for displaying operations (see para. 0027) and a communication panel 20 along a gallows structure 42.  Fujimoto et al is cited of interest for showing in Figures 1 and 4 a cleaning and charging station.  Wevers et al is cited of interest for showing in Figure 4 a cleaning and charging station with a control unit 73.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875